Berdon, J.,
dissenting. I am still of the opinion that tape recordings of 911 emergency telephone calls are “statements” within the clear and unambiguous language of General Statutes § 54-86b and Practice Book § 749. A “statement” is a “stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by a person and recorded contemporaneously with the making of such oral statement.” Practice Book § 749 (2); State v. Cain, 223 Conn. 731, 755 n.2, 613 A.2d 804 (1992) (Berdon, J., dissenting). Consequently, I disagree with the majority’s expansion of its holding in Cain to apply to radio communications to the police department and to police broadcasts.
Indeed, the argument for preserving police broadcasts and making them available for discovery is especially compelling because police broadcasts were commonly recorded when § 749 (2) was adopted in 1976. Thus, in this case, unlike State v. Cain, supra, 753, the Advisory Committee to Revise the Criminal Rules and the judges of the Superior Court clearly could have anticipated, if not expected, that the rule would *475be applied to police broadcast tapes.1 Nevertheless, they failed to exclude police broadcasts from the detailed definition of the term “statement.”
Accordingly, I respectfully dissent.

 In State v. Cain, 223 Conn. 731, 753, 613 A.2d 804 (1992), the majority of this court relied on the fact that “[Practice Book] § 749 (2) was adopted by the judges in 1976 and was, at that time, taken directly from the Jencks Act definition adopted by the Congress in 1957. The 911 designation for emergency telephone calls was not designated by [American Telephone and Telegraph Company] until 1968, however, and the telephonic system currently in place was not legislatively mandated until 1984 and not implemented, in accordance with that mandate, until 1989. This time sequence further convinces us that, when, in 1976, the advisory committee drafted and the judges adopted the language of § 749 (2), they did not contemplate that it would be applied in 1992 to a complex telephonic system that did not exist in 1976 and that, by legislative mandate, inextricably links, not only local law enforcement agencies, but fire, ambulance, medical and other emergency services as well.” (Emphasis added.)